Shackleford, J.
This case makes its appearance here for the second time. See 58 Fla., 228, 50 South. Rep. 991, wherein a statement of the facts will be found. Upon the former writ of error, we reversed the judgment rendered against the plaintiff in error for the reason that it did not appear that the bond sued on was produced and filed in evidence. This omission was supplied at the second trial, which trial again resulted in a verdict and judgment in favor of the plaintiff. Several errors are assigned, but they do not call for any extended discussion. We would refer to what we said in McKinnon v. Lewis, 60 Fla. 125, 53 South. Rep. 940, as to the principles which should guide in *198the preparation of assignments of error, as some of the assignments in the instant case are open to the same objections which we pointed out there. As we have repeatedly announced, all the points adjudicated by an appellate court upon a writ of error or an appeal become the law of the case, and are no longer open for discussion or consideration. McKinnon v. Johnson, 57 Fla. 120, 48 South. Rep. 910, wherein prior decisions of this court will be found cited, and Purvis v. Frink, 61 Fla. , 54 South. Rep. 62. The application of this principle disposes of several of the contentions of the plaintiff in error. After a careful consideration of the transcript of the record and the briefs of the respective parties, we are of the opinion that substantial justice has been done between the parties and that no reversible error has been made to appear to us, therefore, the judgment must be affirmed.
Whitfield, C. J., and Cockrell, J., concur;
Taylor, Hocker and Parkhill, J. J., concur in the opinion: